     Case 2:17-cv-01604-WBS-DB Document 87 Filed 07/27/21 Page 1 of 2



 1   GLENN S. GUENARD, CA Bar No. 129453
     GUENARD & BOZARTH, LLP
 2   gguenard@gblegal.com
     8830 Elk Grove Blvd.
 3   Elk Grove, CA 95624
     Phone: 916-714-7672
 4   Fax: 916-714-9031
 5   RACHEL M. LUKE, PRO HAC VICE
     FRIEDMAN RUBIN, PLLP
 6   rachel@friedmanrubin.com
     1109 1st Avenue, Ste. 501
 7   Seattle, WA 98101
     Phone: 206-501-4446
 8   Fax: 206-623-0794
 9
     Attorneys for Plaintiff
10
                                    UNITED STATES DISTRICT COURT
11                                 EASTERN DISTRICT OF CALIFORNIA

12      MICHELLE HILL, an individual,                           No.   2:17-cv-01604-WBS-DB
        ARIEL EPSTEIN POLLACK, an
13      individual,                                             Hon. William B. Shubb
14                                          Plaintiffs,         ORDER GRANTING STIPULATION
15               v.                                             RE CASE SCHEDULE

16      JETBLUE AIRWAYS CORPORATION,
        a Delaware corporation,
17                              Defendant.
18
19      -----------------------------------------------------
        ERICKA BOHNEL, an individual,                             No. 2:18-cv-00081-WBS-DB
20      ROSA MARTINEZ, an individual,

21                                          Plaintiffs,

22               v.
23      JETBLUE AIRWAYS CORPORATION,
        a Delaware corporation,
24                              Defendant.
25
26
27
28



     ORDER GRANTING STIPULATION RE CASE SCHEDULE - 1                      Case Nos. 2:17-CV-01604-WBS-DB
                                                                                    2:18-CV-00081-WBS-DB
            Case 2:17-cv-01604-WBS-DB Document 87 Filed 07/27/21 Page 2 of 2



 1                                                ORDER
 2             Pursuant to the stipulation of the parties, and finding good cause, the court amends the
 3     case schedule as follows:
 4                    Fact Discovery cutoff                      10/4/2021
 5                    Expert disclosures                         11/1/2021
 6                    Expert rebuttal                            11/15/2021
 7                    Expert Discovery cutoff                    12/10/2021
 8                    Dispositive motions filed                  1/4/2022
 9                    Pretrial Conference                        March 28, 2022 at 1:30 p.m.
10                    Trial                                      May 24, 2022 at 9:00 a.m.
11           In the event that Plaintiff Ariel Pollack is unable to travel for independent medical
12   examinations due to her recovery from an unrelated surgery, the parties will work cooperatively
13   to set a new schedule allowing sufficient time for experts to conduct examinations and prepare
14   their reports.
15
16           IT IS SO ORDERED.
17
     Dated: July 26, 2021
18
19
20
21
22
23
24
25
26
27
28
     ORDER GRANTING STIPULATION CASE SCHEDULE - 2                     Case Nos. 2:17-cv-01604-WBS-DB
                                                                                2:18-cv-00081-WBS-DB
